      Case 4:19-cv-02379 Document 20 Filed on 12/26/19 in TXSD Page 1 of 6



                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION




 AXTS, INC.,

                    Plaintiff,
                                                     Case No. 4:19-cv-02379
       v.

 F-1 FIREARMS, LLC,

                    Defendant.


OPPOSED MOTION TO STAY DISCOVERY AND CERTAIN PRETRIAL DEADLINES

               I.       INTRODUCTION

       Plaintiff AXTS, Inc. (“AXTS”) respectfully requests that this Court stay discovery and

certain pretrial deadlines related to the Markman hearing1, pending the Court’s ruling on its Motion

to Dismiss this action in its entirety. Dkt No. 19 (“Motion”). For the reasons explained in its

Motion, AXTS contends that this action should be dismissed. Resolution of the pending Motion

will either eliminate the need for any discovery in this case, in the event of a complete dismissal,

or, at the very least, significantly narrow the issues that remain. Continuing discovery and moving

the case towards a Markman hearing, while this dispositive Motion is pending will consume

unnecessary resources of both the parties and the Court. A stay will not prejudice Defendant F-1

Firearms LLC (“F-1”) and need not affect the trial date, as the close of fact discovery is not

scheduled until September 25, 2020, with expert discovery continuing until December 18, 2020,

and trial scheduled for May 10, 2021. Dkt. No. 16 (Scheduling Order).


       1
         The pretrial deadlines that AXTS seeks to temporarily stay are Items 2-15 on the
Scheduling Order, Dkt. No. 16.


                                                 1
      Case 4:19-cv-02379 Document 20 Filed on 12/26/19 in TXSD Page 2 of 6



               II.     APPLICABLE LEGAL STANDARD

       The Court has the “general discretionary power to stay proceedings before it in the control

of its docket and in the interests of justice.” McKnight v. Blanchard, 667 F.2d 477, 479 (5th Cir.

1982). This power to stay proceedings is incidental to the court’s inherent power to stay any matter

pending before it in the interest of justice and “economy of time and effort for itself, for counsel

and for litigants.” Landis v. North American Co., 299 U.S. 248, 254 (1936). In the exercise of this

discretion, the court “must weigh competing interests and maintain an even balance.” Id., 299 U.S.

at 254-55; see also In re Ramu Corp., 903 F.2d 312, 318 (5th Cir. 1990) (“The stay of a pending

matter is ordinarily within the trial court’s wide discretion to control the course of litigation, which

includes authority to control the scope and pace of discovery.”).

       In addition, pursuant to the Federal Rules of Civil Procedure, a court has the discretion to

stay discovery for “good cause shown.” Fed. R. Civ. P. 26(c)(1). “A trial court has broad discretion

and inherent power to stay discovery until preliminary questions that may dispose of the case are

determined.” Petrus v. Bowen, 833 F.2d 581, 583 (5th Cir. 1987). “The issuance of a stay may be

particularly appropriate ‘where the disposition of a motion to dismiss might preclude the need for

the discovery altogether thus saving time and expense.’” Mcpeters v. Lexisnexis, No. 4-11-CV-

02056, 2011 WL 13253446, at *1 (S.D. Tex. Oct. 5, 2011) citing U.S. ex rel. Gonzalez v. Fresenius

Med. Care N. Am., 571 F.Supp.2d 766, 768 (W.D. Tex. 2008).

               III.    ARGUMENT

       For the reasons set forth in its Motion to Dismiss, Dkt. No. 19, AXTS contends that this

action should be dismissed in its entirety. No discovery has been sought or is needed in connection

with the Motion to Dismiss, as the requested dismissal is based on the insubstantial number of F-

1’s accused units at issue—a number which F-1 itself provided to the Court (Dkt. No. 19, Ex. C,




                                                   2
      Case 4:19-cv-02379 Document 20 Filed on 12/26/19 in TXSD Page 3 of 6



F-1’s Nov. 19, 2019 Letter to the Court)—and the covenant not to sue that AXTS provided (Dkt.

No. 19, Ex. A). A stay of discovery and certain pre-trial deadlines relating to the Markman hearing

will further the goal of conserving the parties’ and the Court’s time and effort, as the case may be

entirely mooted, as AXTS contends, or substantially reduced in scope, as AXTS expects F-1 to

argue. Landis v. North American Co., 299 U.S. at 254.

       Specifically, AXTS filed the Motion to Dismiss after granting F-1 a covenant not to sue

following its determination that the “insubstantial number of accused products does not justify the

significant expenditure of resources that would be required” to continue litigating this case. Dkt.

No. 19 at 3. Pressing forward with discovery, including costly document productions, and

preparations for a Markman hearing, while awaiting a ruling on the Motion to Dismiss, would

force both parties to continue expending significant resources in a case that no longer warrants

such expenditures. Accordingly, AXTS requests this stay in an effort to prevent both parties from

engaging in needless discovery and incurring additional fees, while giving the Court time to

resolve the Motion to Dismiss. Depending on the Court’s ruling, AXTS expects this case to be

entirely mooted—thereby rendering discovery entirely unnecessary—or substantially streamlined

in the claims to be litigated—thereby correspondingly streamlining discovery. As an example,

requiring AXTS to produce documents in response to F-1’s document requests related to damages

that AXTS no longer seeks in view of its covenant not to sue is wasteful of both parties’ resources.

       In addition, a temporary stay of certain pre-trial deadlines (Items 2-15 relating to the June

2020 Markman hearing)2 would further spare the parties and the Court the burden of preparing for

a Markman hearing, should the Court grant the Motion to Dismiss, either in its entirety or partly.


       2
          Item 2 relates to F-1’s invalidity contentions. While not directly related to the Markman
hearing, AXTS proposes to stay this deadline in view of the requested stay of discovery, as F-1
will likely argue that it seeks discovery to develop its theories for its invalidity contentions.


                                                 3
      Case 4:19-cv-02379 Document 20 Filed on 12/26/19 in TXSD Page 4 of 6



       Finally, F-1 cannot point to any legitimate prejudice that would be suffered as a result of a

temporary stay of proceedings pending a ruling on the Motion to Dismiss. If the Court grants

AXTS’s Motion to Dismiss, F-1 will have saved time and resources not pursuing discovery and

Markman preparations that will be rendered moot. Should the Court deny AXTS’s Motion to

Dismiss, the parties will have sufficient time to engage in discovery—likely streamlined

significantly—and prepare the case for trial, in view of the current schedule with trial in May 2021.

Dkt. No. 16. F-1 will not be harmed by a temporary stay.

               IV.     CONCLUSION

       AXTS respectfully requests that the Court exercise its discretion to stay discovery and

certain pre-trial deadlines pending its resolution of AXTS’s Motion to Dismiss, thereby conserving

the resources of all parties as well as the Court.


Dated this 26th day of December, 2019.                   Respectfully submitted,


                                               By: /s/ Miranda Jones
                                                  Miranda Y. Jones
                                                  Texas Bar Number 24065519
                                                  S.D. Texas Bar Number 1147635
                                                  PORTER HEDGES LLC
                                                  1000 Main Street, 36th Floor
                                                  Houston, TX 77002
                                                  Telephone: 713-226-6698
                                                  Facsimile: 713-226-6298
                                                  MirandaJones@porterhedges.com

                                                     Attorney for AXTS, Inc.




                                                     4
     Case 4:19-cv-02379 Document 20 Filed on 12/26/19 in TXSD Page 5 of 6



                               CERTIFICATE OF SERVICE

      I hereby certify that on this 26th day of December, 2019, I caused to be served the foregoing

PLAINTIFF AXTS, INC.’S MOTION TO STAY DISCOVERY AND CERTAIN

PRETRIAL DEADLINES on the following parties via electronic service via electronic mail:

      Steven Mitby
      Timothy Johnson
      Seiler Mitby PLLC
      2700 Research Forest Drive, Suite 100
      The Woodlands, TX 77381
      E-Mail: smitby@seilermitby.com
              tjohnson@seilermitby.com




                                            /s/ Miranda Jones
                                            Miranda Y. Jones




                                               5
     Case 4:19-cv-02379 Document 20 Filed on 12/26/19 in TXSD Page 6 of 6



                            CERTIFICATE OF CONFERENCE

       Pursuant to Local Rule 7.1(D), the undersigned certifies counsel for AXTS conferred with

opposing counsel via emails on December 17, 19, 20, and 23, 2019 about the substance of its

Motion, and opposing counsel confirmed that they are opposed to a stay of upcoming deadlines.




                                           /s/ Miranda Jones
                                           Miranda Y. Jones




                                              6
